El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La denuncia origen de este proceso, en lo pertinente, dice:
“. . . . Que en 25 de diciembre de 1926, y en la Calle Palmer, de Cíales, P. R., bora la 1 y 25 P. M. del Distrito Judicial Municipal de Cíales que forma parte del Distrito Judicial de Arecibo, Pj R., allí y entonces, el mencionado acusado Ignacio Hernández, 'ile-gal, maliciosa y voluntariamente, violó el Art.- 553 del 'C. P. (en-mendado), Ley del Cierre, consistente en que siendo dueño de un establecimiento industrial, (zapatería), sita en la Calle Palmer de Cíales, P. R., tenía todas sus puertas abiertas al público, toda vez que el 25 de diciembre, 1926, que es sábado, día de Navidad, (fiesta legal), y de acuerdo con el Art. 553 del C. P. (enmendado); la Po¿ licía procedió a denunciar al acusado, por haber violado dicha Ley, *856Uo haber cerrado su establecimiento a las 12 A. M. como lo ordena el expresado Art. 553.”
En la corte dé distrito el nuevo juicio se celebró- tomando como base la siguiente estipulación:
“1.- — -El acusado acepta que el día a que se refiere la denuncia o' sea el 25 de diciembre de 1926, después de medio día, tenía abierto su establecimiento comercial verificando transacciones;
“2. — Ambas partes convienen y aceptan que ese día, el 25 de diciembre de 1926, era día de- fiesta legal y que a la vez era un día sábado;
“3. — Ambas partes aceptan que la Ley del Cierre fué originada en la Cámara de Representantes de Puerto Rico y que la misma fué presentada en castellano; que en ella se establece que los días de fiestas legales, después de las 12 M. deberán permanecer cerrados los establecimientos comerciales e industriales; así como que todos los síbados permanecerán abiertos hasta las 9 de la noche.”
La corte dictó sentencia condenando al acusado a pagar diez dólares de multa. No conforme, apeló para ’ante esta Corte Suprema.
Sostiene en su alegato que la denuncia no imputa un delito porque no alega que el acusado realizara en su establecimiento transacciones comerciales. Invoca lo decidido por esta corte en El Pueblo v. González, 35 D.P.R. 558.
La ley aplicable, artículo 553 del Código Penal, tal como quedó enmendado por la Ley No. 18 de 1925, Leyes de 1925 página 137, es como sigue:
“Artículo 553. — -Los' domingos, durante todo el día, excepto cuando fueren domingos los días 24 de diciembre, y primero y 5 de enero; el primer lunes de- septiembre (Labor Day), y el día 4 de julio; los días de fiesta legal desde las 12 a. m.; todos los sábados desde las 9 p.m.; todos los días laborables desde las 6 p. m., y los días 24 y 31 de diciembre y 5 de enero de cada año, desde las 10 p. m., permanecerán cerrados-al público. . .”
; ■ Como dicba ley lo que exige es que los establecimientos de que se trata permanezcan cerrados en los días y a las Loras que ¿specifica, es suficiente con que la denuncia diga *857como dice que el acusado tenía su establecimiento con “todas sus puertas abiertas al público.” La denuncia dice más. Expresa que el denunciado violó la ley por “no baber cerrado su establecimiento a las 12 A. M.”
El caso de González, supra, no es aplicable. Allí se tra-taba de la insuficiencia de la evidencia. El resumen lee así:
“Una prueba que tiende a demostrar que el acusado, en domingo, si bien tenía dos puertas de su establecimiento comercial abiertas estaban interceptadas por rastrillos, y frente a uno de éstos estaba colocado un escritorio, y no se apercibía entraran y salieran personas de la tienda ni actividad alguna en tal sentido, es insuficiente para sostener una convicción bajo el artículo 553 del Código Penal como fué enmendado por la Ley No. 18 de 1925 (pág. 137).”
Y sostiene además el apelante que siendo sábado el día que se le denunció, tenía derecho a abrir su establecimiento al público y a realizar en él transacciones, aunque fuera día de fiesta legal, de acuerdo con las mismas prescripciones de la ley.
Es cierto que la ley dice que permanecerán cerrados los establecimientos “todos los sábados desde las 9 p. m., pero antes dice que lo estarán “los días de fiesta legal desde las 12 a. m.” y siendo ello así hay que armonizar ambas dis-posiciones, sin que exista duda alguna que las palabras “todos los sábados” significan “todos, los sábados que no sean días de fiesta legal.”

Dede confirmarse la sentencia apelada.